Exhibit 10.59

MOBILE SATELLITE VENTURES LP

2001 UNIT INCENTIVE PLAN

(As amended and Effective January 24, 2003)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    PURPOSE    1 2.    DEFINITIONS    1 3.    ADMINISTRATION OF
THE PLAN    5    3.1    Board.    5    3.2    Committee.    6    3.3    Grants.
   6    3.4    No Liability.    7 4.    UNITS SUBJECT TO THE PLAN    7 5.   
GRANT ELIGIBILITY    7    5.1    Employees and Other Service Providers.    7   
5.2    Successive Grants.    7 6.    AWARD AGREEMENT    8 7.    TERMS AND
CONDITIONS OF OPTIONS       7.1    Option Price.    8    7.2    Vesting.    8   
7.3    Term.    9    7.4    Exercise of Options on Termination of Service    9
   7.5    Limitations on Exercise of Option    9    7.6    Exercise Procedure.
   9    7.7    Right of Holders of Options.    10    7.8    Repurchase Right.   
10 8.    TRANSFERABILITY OF OPTIONS    10    8.1    Transferability of Options.
   10    8.2    Family Transfers.    11 9.    STOCK APPRECIATION RIGHTS    12   
9.1    Right to Payment.    12    9.2    Other Terms.    12 10.    RESTRICTED
UNITS and PHANTOM units    12    10.1    Grant of Restricted Units or Phantom
Units.    12    10.2    Restrictions.    12    10.3    Restricted Unit
Certificates.    13    10.4    Rights of Holders of Restricted Units.    13   
10.5    Rights of Holders of Phantom Units.    13       10.5.1    Voting and
Dividend Rights.    13       10.5.2    Creditor’s Rights.    14    10.6   
Termination of Service.    14    10.7    Purchase of Restricted Units.    14   
10.8    Delivery of Units.    14 11.    OTHER UNIT-BASED GRANTS    14

 

- i -



--------------------------------------------------------------------------------

12.    FORM OF PAYMENT    15    12.1    General Rule.    15    12.2    Surrender
of Units Following Triggering Event or Change of Control.    15    12.3   
Cashless Exercise.    15    12.4    Promissory Note.    15 13.    WITHHOLDING
TAXES    16 14    RESTRICTIONS ON TRANSFER OF UNITS    16    14.1    Right of
First Refusal.    16    14.2    Repurchase and Other Rights.    17    14.3   
Publicly Traded Stock.    17    14.4    Legend.    17 15.    PARACHUTE
LIMITATIONS    17 16.    REQUIREMENTS OF LAW    18    16.1    General.    18   
16.2    Rule 16b-3.    19    16.3    Financial Reports.    19 17.    EFFECT OF
CHANGES IN CAPITALIZATION    20    17.1    Changes in Units.    20    17.2   
Reorganization in Which the Partnership Is the Surviving Entity and in Which No
Change of Control Occurs.    20    17.3    Reorganization, Sale of Assets or
Sale of Units Which Involves a Change of Control.    21    17.4    Conversion.
   21    17.5    Adjustments.    22    17.6    No Limitations on Partnership.   
22 18.    DURATION AND AMENDMENTS    22    18.1    Term of the Plan.    22   
18.2    Amendment and Termination of the Plan.    22 19.    GENERAL PROVISIONS
   23    19.1    Disclaimer of Rights.    23    19.2    Nonexclusivity of the
Plan.    23    19.3    Captions.    23    19.4    Other Award Agreement
Provisions.    24    19.5    Number and Gender.    24    19.6    Investment
Representation.    24    19.7    Funding of Plan.    24    19.8    Nonguarantee
of Employment or Consulting Relationship.    24    19.9    Notices.    24   
19.10    Severability.    25    19.11    Governing Law.    25 20.    EXECUTION
   25

 

-ii-



--------------------------------------------------------------------------------

MOBILE SATELLITE VENTURES LP

2001 UNIT INCENTIVE PLAN

(Effective as of December 17, 2001)

Mobile Satellite Ventures LP, a Delaware limited partnership (the
“Partnership”), hereby adopts its 2001 Unit Incentive Plan (the “Plan”) as
follows:

1. PURPOSE

The Plan is intended to enhance the Partnership’s and its Affiliates’ (as
defined herein) ability to attract and retain highly qualified officers,
directors, key employees, and other persons, and to motivate such officers,
directors, key employees, and other persons to serve the Partnership and its
Affiliates and to expend maximum effort to improve the business results and
earnings of the Partnership, by providing to such officers, directors, key
employees and other persons an opportunity to acquire or increase a direct
proprietary interest in the operations and future success of the Partnership. To
this end, the Plan provides for the grant of membership interest options, stock
appreciation rights, restricted units and phantom units, as provided herein.

2. DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1 “Affiliate” means, with respect to the Partnership, any entity in which the
Partnership directly or indirectly owns at least fifty percent (50%) of the
total combined voting power of all classes of stock or partnership units.
Affiliate shall also include Mobile Satellite Ventures Holding (Canada) Inc.,
Mobile Satellite Ventures (Canada) Inc and Mobile Satellite Ventures GP Inc.

2.2 “Award Agreement” means the written agreement between the Partnership and a
Grantee that evidences and sets out the terms and conditions of a Grant.

2.3 “Benefit Arrangement” shall have the meaning set forth in Section 15 hereof.

2.4 “Board” means the board of directors of the general partner of the
Partnership, Mobile Satellite Ventures GP Inc.

2.5 “Cause” means, as determined by the Board, (i) the definition of cause
provided in the Award Agreement covering the Option, (ii) if there is no

 

- 1 -



--------------------------------------------------------------------------------

such Award Agreement definition, the definition provided in an applicable
employment agreement with the Partnership or an Affiliate , (iii) if there is no
such Award Agreement or employment agreement definition, the following:
(A) gross negligence or willful misconduct in connection with the performance of
duties; (B) conviction of a criminal offense (other than minor traffic
offenses); or (C) material breach of any term of any employment, consulting or
other services, confidentiality, intellectual property or non-solicitation or
non-competition agreements, if any, between the Service Provider and the
Partnership or an Affiliate.

2.6 “Change of Control” means (i) the dissolution or liquidation of the
Partnership or a merger, consolidation, or reorganization of the Partnership
with one or more other entities in which the Partnership is not the surviving
entity, (ii) a sale of substantially all of the assets of the Partnership to
another person or entity, (iii) any transaction (including without limitation a
merger or reorganization in which the Partnership is the surviving entity) which
results in any person or entity (other than persons who are Members of the
Partnership or Affiliates immediately prior to the transaction) owning more than
50% of the combined voting power of all classes of securities/interests of the
Partnership, (iv) any person or group of persons (as defined in Section 13(d)
and 14(d) of the Exchange Act) together with its affiliates, excluding employee
benefit plans of the Partnership, is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Partnership representing 40% or more of the combined voting
power of the Partnership’s then outstanding securities; or (v) individuals who
at the beginning of any two-year period constitute the Board, plus new directors
of the Partnership whose election or nomination for election by the
Partnership’s Members is approved by a vote of at least two-thirds of the
directors of the Partnership still in office who were directors of the
Partnership at the beginning of such two-year period, cease for any reason
during such two-year period to constitute at least two-thirds of the members of
the Board.

Notwithstanding the immediately foregoing, a Change of Control shall not include
either an initial public offering by the Partnership or any successor thereto or
a Triggering Event.

2.7 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

2.8 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall consist at least one member of the Board.

 

-2-



--------------------------------------------------------------------------------

2.9 “Disability” means the Grantee is unable to perform each of the essential
duties of such Grantee’s position by reason of a medically determinable physical
or mental impairment which is potentially permanent in character or which can be
expected to last for a continuous period of not less than 12 months.

2.10 “Effective Date” means December 17, 2001, the date the Plan is approved by
the Board.

2.11 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.

2.12 “Fair Market Value” means the fair market value of a Unit, determined as
follows: if on the Grant Date or other determination date Units are listed on an
established national or regional stock exchange, is admitted to quotation on The
NASDAQ Stock Market, Inc., or is publicly traded on an established securities
market, the Fair Market Value of a Unit shall be the closing price of a Unit on
such exchange or in such market (if there is more than one such exchange or
market the Board shall determine the appropriate exchange or market) on the
Grant Date or such other determination date (or if there is no such reported
closing price, the Fair Market Value shall be the mean between the highest bid
and lowest asked prices or between the high and low sale prices on such trading
day) or, if no sale is reported for such trading day, on the next preceding day
on which any sale shall have been reported. If the Units are not listed on such
an exchange, quoted on such system or traded on such a market, Fair Market Value
shall be the value of a Unit as determined by the Board in good faith.

2.13 “Family Member” means a person who is a spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of the Grantee, any person
sharing the Grantee’s household (other than a tenant or employee), a trust in
which any one or more these persons have more than fifty percent of the
beneficial interest, a foundation in which any one or more of these persons (or
the Grantee) control the management of assets, and any other entity in which one
or more these persons (or the Grantee) own more than fifty percent of the voting
interests; provided, however, that to the extent required by applicable law, the
term Family Member shall be limited to a person who is a spouse, former spouse,
child, stepchild, grandchild, parent, stepparent, grandparent, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brothers, sister, brother-in-law,
sister-in-law, including adoptive relationships of the Grantee or a trust or
foundation for the exclusive benefit of any one or more of these persons.

 

-3-



--------------------------------------------------------------------------------

2.14 “Grant” means an award of an Option, a Stock Appreciation Right, a
Restricted Unit, a Phantom Unit or Other Unit-Based Grant under the Plan.

2.15 “Grant Date” means, as determined by the Board, the latest to occur of
(i) the date as of which the Board approves a Grant, (ii) the date on which the
recipient of a Grant first becomes eligible to receive a Grant under Section 5
hereof, or (iii) such other date as may be specified by the Board.

2.16 “Grantee” means a person who receives or holds a Grant under the Plan.

2.17 “LP Agreement” means the Limited Partnership Agreement of Mobile Satellite
Ventures LP, dated as of November 26, 2001, as amended from time to time.

2.18 “Member” means a holder of any class of units in the Partnership.

2.19 “Membership Interest” means any class of unit interest in the Partnership
with the rights and responsibilities as set forth in the LP Agreement.

2.20 “Option” means an option to purchase one or more Units.

2.21 “Option Price” means the purchase price for each Unit subject to an Option.

2.22 “Other Agreement” shall have the meaning set forth in Section 15 hereof.

2.23 “Partnership” means Mobile Satellite Ventures LP

2.24 “Plan” means this Mobile Satellite Ventures LP 2001 Unit Incentive Plan.

2.25 “Purchase Price” means the purchase price for each Unit pursuant to a grant
of Restricted Units.

2.26 “Restricted Units” means Units awarded to a Grantee pursuant to Section 10
hereof.

2.27 “SAR Exercise Price” means the per- Unit exercise price of an SAR granted
to a Grantee under Section 9 hereof.

2.28 “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 9 hereof.

 

-4-



--------------------------------------------------------------------------------

2.29 “Phantom Unit” means a bookkeeping entry representing the equivalent of
Units awarded to a Grantee pursuant to Section 10 hereof.

2.30 “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.

2.31 “Service” means service as an employee, officer, director or other Service
Provider of the Partnership or an Affiliate. Unless otherwise stated in the
applicable Award Agreement, a Grantee’s change in position or duties shall not
result in interrupted or terminated Service, so long as such Grantee continues
to be an employee, officer, director or other Service Provider of the
Partnership or an Affiliate. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.

2.32 “Service Provider” means an employee, officer or director of the
Partnership or an Affiliate, or a consultant, adviser, or other individual or
entity which provides services to the Partnership or an Affiliate.

2.33 “Ten-Percent Member” means an individual who owns more than ten percent
(10%) of the total combined voting power of all classes of outstanding
Membership Interests (or to the extent applicable, stock) of the Partnership,
its parent or any of its subsidiaries.

2.34 “Triggering Event” means the consummation of the conversion of the
Partnership or its business into a corporation.

2.35 “Unit” means a Common Unit as defined in the LP Agreement.

3. ADMINISTRATION OF THE PLAN

3.1 Board.

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the LP Agreement and applicable law. The
Board shall have full power and authority to take all actions and to make all
determinations required or provided for under the Plan, any Grant or any Award
Agreement, and shall have full power and authority to take all such other
actions and make all such other determinations not inconsistent with the
specific terms and provisions of the Plan that the Board deems to be necessary
or appropriate to the administration of the Plan, any Grant or any Award
Agreement. All such actions and determinations shall be by the affirmative vote
of a majority of the members of the Board present at a meeting or by written
consent of the Board executed in accordance with the LP

 

-5-



--------------------------------------------------------------------------------

Agreement and applicable law. The interpretation and construction by the Board
of any provision of the Plan, any Grant or any Award Agreement shall be final,
binding and conclusive. To the extent permitted by law, the Board may delegate
its authority under the Plan to a member of the Board or an executive officer of
the Partnership who is a member of the Board.

3.2 Committee.

The Board from time to time may delegate to one or more Committees such powers
and authorities related to the administration and implementation of the Plan, as
set forth in Section 3.1 above and in other applicable provisions, as the Board
shall determine, consistent with the LP Agreement and applicable law. In the
event that the Plan, any Grant or any Award Agreement entered into hereunder
provides for any action to be taken by or determination to be made by the Board,
such action may be taken by or such determination may be made by the applicable
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in Section 3.1. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive. To the extent permitted by
law, the Committee may delegate its authority under the Plan to a member of the
Board or an executive officer of the Partnership who is a member of the Board.

3.3 Grants.

Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:

 

  (i) designate Grantees,

 

  (ii) determine the type or types of Grants to be made,

 

  (iii) determine the number of Units to be subject to a Grant,

 

  (iv) establish the terms and conditions of each Grant (including, but not
limited to, the Option Price of any Option and the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of a Grant or the Units subject
thereto),

 

  (v) prescribe the form of each Award Agreement evidencing a Grant, and

 

  (vi) amend, modify, or supplement the terms of any outstanding Grant.

 

-6-



--------------------------------------------------------------------------------

Such authority specifically includes the authority, in order to effectuate the
purposes of the Plan but without amending the Plan, to modify Grants to eligible
individuals who are foreign nationals or are individuals who are employed
outside the United States to recognize differences in local law, tax policy, or
custom. As a condition to any Grant, the Board shall have the right, at its
discretion, to require Grantees to return to the Partnership Grants previously
awarded under the Plan. Subject to the terms and conditions of the Plan, any
such subsequent Grant shall be upon such terms and conditions as are specified
by the Board at the time the new Grant is made. The Board shall have the right,
in its discretion, to make Grants in substitution or exchange for any other
grant under another plan of the Partnership, any Affiliate, or any business
entity to be acquired by the Partnership or an Affiliate. Furthermore, the
Partnership may provide in the applicable Award Agreement for immediate
expiration or annulment of a Grant if the Grantee is an employee of the
Partnership or an Affiliate thereof and is terminated for Cause.

3.4 No Liability.

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Grant or Award
Agreement.

4. UNITS SUBJECT TO THE PLAN

Subject to adjustment as provided in Section 17 hereof, the number of Units
available for issuance under the Plan shall be four million (4,000,000). If any
Units covered by a Grant are not purchased or are forfeited, or if a Grant
otherwise terminates without delivery of any Units subject thereto, then the
number of Units counted against the aggregate number of Units available under
the Plan with respect to such Grant shall, to the extent of any such forfeiture
or termination, again be available for making Grants under the Plan.

5. GRANT ELIGIBILITY

5.1 Employees and Other Service Providers.

Grants may be made under the Plan to any employee, officer or director of, or
other Service Provider providing services to, the Partnership or any Affiliate,
subject to applicable law. To the extent required by applicable law, Grants
within certain states or provinces may be limited to employees and officers or
employees, officers and directors.

 

-7-



--------------------------------------------------------------------------------

5.2 Successive Grants.

An eligible person may receive more than one Grant, subject to such restrictions
as are provided herein.

6. AWARD AGREEMENT

Each Grant pursuant to the Plan shall be evidenced by an Award Agreement, in
such form or forms as the Board shall from time to time determine, which
specifies the number of Units subject to the Grant and provides for adjustment
in accordance with Section 17. Award Agreements granted from time to time or at
the same time need not contain similar provisions but shall be consistent with
the terms of the Plan.

7. TERMS AND CONDITIONS OF OPTIONS

7.1 Option Price.

The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option. The Option Price shall be not less than
the Fair Market Value of a Unit on the Grant Date, if the Board wishes to
provide favorable tax treatment under applicable law and the Board has been
advised that this restriction is required to ensure favorable tax treatment
under applicable law. In addition, the Board otherwise shall establish the
Option Price in observance of the guidelines under applicable law.

7.2 Vesting.

Subject to Sections 7.3 and 17.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement, provided, however,
that to the extent required by applicable law each Option shall become
exercisable no less rapidly than the rate of twenty percent (20%) per year for
each of the first five (5) years from the Grant Date based on continued Service.
Subject to the preceding sentence, the Board may provide, for example, in the
Award Agreement for (i) accelerated exerciseability of the Option in the event
the Grantee’s Service terminates on account of death, Disability or another
event, (ii) expiration of the Option prior to its term in the event of the
termination of the Grantee’s Service, (iii) immediate forfeiture of the Option
in the event the Grantee’s Service is terminated for Cause or (iv) unvested
Options to be exercised subject to the Partnership’s right of repurchase with
respect to unvested Units. For purposes of this Section 7.2, fractional numbers
of Units subject to an Option shall be rounded down to the next nearest whole
number.

 

-8-



--------------------------------------------------------------------------------

7.3 Term.

Each Option granted under the Plan shall terminate, and all rights to purchase
Units thereunder shall cease, upon the expiration of ten years from the Grant
Date, or under such circumstances and on such date prior thereto as is set forth
in the Plan or as may be fixed by the Board and stated in the Award Agreement
relating to such Option.

7.4 Exercise of Options on Termination of Service.

Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following the date of notice of dismissal or
notice of termination of the Grantee’s Service. Such provisions shall be
determined in the sole discretion of the Board, need not be uniform among all
Options issued pursuant to the Plan, and may reflect distinctions based on the
reasons for termination of Service. Notwithstanding the foregoing, to the extent
required by applicable law, each Option shall provide at a minimum that the
Grantee shall have the right to exercise the vested portion of any Option held
at the date on which notice of dismissal or notice of termination is conveyed to
the employee for at least thirty (30) days following such notice of dismissal or
notice of termination of Service for any reason (other than for Cause), and that
the Grantee shall have the right to exercise the Option for at least six
(6) months if the Grantee’s Service terminates due to death or Disability.

7.5 Limitations on Exercise of Option.

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
Partnership, or after ten years following the Grant Date, or after the
occurrence of an event referred to in Section 17 hereof which results in
termination of the Option.

7.6 Exercise Procedure.

An Option that is exercisable may be exercised by the Grantee’s delivery to the
Partnership of written notice of exercise on any business day, at the
Partnership’s principal office, on the form specified by the Partnership. Such
notice shall specify the number of Units with respect to which the Option is
being exercised and shall be accompanied by payment in full of the Option Price
of the Units for which the Option is being exercised. The minimum number of
Units

 

-9-



--------------------------------------------------------------------------------

with respect to which an Option may be exercised, in whole or in part, at any
time shall be the lesser of (i) 100 Units or such lesser number set forth in the
applicable Award Agreement and (ii) the maximum number of Units available for
purchase under the Option at the time of exercise. The Option Price shall be
payable in a form described in Section 12.

7.7 Right of Holders of Options.

Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a Member under the LP
Agreement until the Units covered thereby are fully paid and issued to such
individual and such individual has executed the LP Agreement or such other
documents required by the Board.

7.8 Repurchase Right.

The Partnership shall have the right to purchase all of those Units that the
Grantee has acquired or will acquire under the Option on the terms and
conditions set forth in the applicable Award Agreement and subject to applicable
law. At a minimum, to the extent required by applicable law the Partnership must
consummate any repurchase within 90 days after the termination of Service or, in
the case of Units acquired after a Grantee’s termination of Service, within 90
days of the date of exercise. To the extent required by applicable law the
repurchase must be made at the Fair Market Value of the Units on the date of the
Grantee’s termination of Service. The Partnership’s rights of repurchase shall
terminate in the event that the Units are listed on an established national or
regional stock exchange, are admitted for quotation on The NASDAQ Stock Market,
or are publicly traded in an established securities market.

8. TRANSFERABILITY OF OPTIONS

8.1 Transferability of Options.

Except as provided in Section 8.2, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 8.2, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will, or the laws of descent and distribution.

 

-10-



--------------------------------------------------------------------------------

8.2 Family Transfers.

If authorized in the applicable Award Agreement and subject to applicable law, a
Grantee may transfer, not for value, all or part of an Option to any Family
Member. For the purpose of this Section 8.2, a “not for value” transfer is a
transfer which is (i) a gift, (ii) a transfer under a domestic relations order
in settlement of marital property rights; or (iii) a transfer to an entity in
which more than fifty percent of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity. Following a
transfer under this Section 8.2, any such Option shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer,
and Units acquired pursuant to the Option shall be subject to the same
restrictions on transfer of Units as would have applied to the Grantee.
Subsequent transfers of transferred Options are prohibited except to Family
Members of the original Grantee in accordance with this Section 8.2 or by will,
or the laws of descent and distribution. The events of termination of Service
under an Option shall continue to be applied with respect to the original
Grantee, following which the Option shall be exercisable by the transferee only
to the extent, and for the periods specified in the applicable Award Agreement,
and the Units may be subject to repurchase by the Partnership or its assignee.

 

-11-



--------------------------------------------------------------------------------

9. STOCK APPRECIATION RIGHTS

The Board is authorized to grant SARs to Grantees on the following terms and
conditions:

9.1 Right to Payment.

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of one Unit on the
date of exercise over (B) the grant price of the SAR as determined by the Board.
The Award Agreement for a SAR shall specify the grant price of the SAR, which
may be fixed at the Fair Market Value of a Unit on the date of grant or may vary
in accordance with a predetermined formula while the SAR is outstanding.

9.2 Other Terms.

The Board shall determine at the date of grant or thereafter, the time or times
at which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which SARs shall cease to be or become
exercisable following termination of Service or upon other conditions, the
method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Units will be delivered or deemed to be
delivered to Grantees, whether or not a SAR shall be in tandem or in combination
with any other Grant, and any other terms and conditions of any SAR.

10. RESTRICTED UNITS AND PHANTOM UNITS

10.1 Grant of Restricted Units or Phantom Units.

The Board may from time to time grant Restricted Units or Phantom Units to
persons eligible to receive Grants under Section 5.1 hereof, subject to such
restrictions, conditions and other terms, if any, as the Board may determine.
Grants of Restricted Units may be made for no consideration.

10.2 Restrictions.

At the time a Grant of Restricted Units or Phantom Units is made, the Board may,
in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Units or Phantom Units. Each Grant of Restricted
Units or Phantom Units may be subject to a different restricted period. The
Board may, in its sole discretion, at the time a grant of Restricted Units or
Phantom Units is made, prescribe restrictions in addition to or other than the
expiration of the

 

-12-



--------------------------------------------------------------------------------

restricted period, including the satisfaction of partnership or individual
performance objectives, which may be applicable to all or any portion of the
Restricted Units or Phantom Units. Neither Restricted Units nor Phantom Units
may be sold, transferred, assigned, pledged or otherwise encumbered or disposed
of during the restricted period or prior to the satisfaction of any other
restrictions prescribed by the Board with respect to such Restricted Units or
Phantom Units.

10.3 Restricted Unit Certificates.

The Partnership shall issue, in the name of each Grantee to whom Restricted
Units has been granted, certificates representing the total number of Restricted
Units granted to the Grantee, as soon as reasonably practicable after the Grant
Date. The Board may provide in an Award Agreement that either (i) the Secretary
of the Partnership shall hold such certificates for the Grantee’s benefit until
such time as the Restricted Unit is forfeited to the Partnership or the
restrictions lapse, or (ii) such certificates shall be delivered to the Grantee,
provided, however, that such certificates shall bear a legend or legends that
comply with the applicable securities laws and regulations and makes appropriate
reference to the restrictions imposed under the Plan and the Award Agreement.

10.4 Rights of Holders of Restricted Units.

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Units shall have the right to vote such Units and the right to receive any
distributions paid by the Partnership with respect to such Units. The Board may
provide that any distributions by the Partnership on Restricted Units must be
reinvested in Units, which may or may not be subject to the same vesting
conditions and restrictions applicable to such Restricted Units. All
distributions, if any, received by a Grantee with respect to Restricted Units
shall be subject to the restrictions applicable to the original Grant.

10.5 Rights of Holders of Phantom Units.

10.5.1 Voting and Dividend Rights.

Unless the Board otherwise provides in an Award Agreement, holders of Phantom
Units shall have no rights as Members of the Partnership. The Board may provide
in an Award Agreement evidencing a grant of Phantom Units that the holder of
such Units shall be entitled to receive distributions upon the Partnership’s
payment of distributions. Such Award Agreement may also provide that such
distribution will be deemed reinvested in additional Phantom Units at a price
per Phantom Unit equal to the Fair Market Value of a Unit on the date of the
distribution.

 

-13-



--------------------------------------------------------------------------------

10.5.2 Creditor’s Rights.

A holder of Phantom Units shall have no rights other than those of a general
creditor of the Partnership. Phantom Units represent an unfunded and unsecured
obligation of the Partnership, subject to the terms and conditions of the
applicable Award Agreement.

10.6 Termination of Service.

Unless the Board otherwise provides in an Award Agreement or in writing after
the Award Agreement is issued, upon the termination of a Grantee’s Service, any
Restricted Units or Phantom Units held by such Grantee that have not vested, or
with respect to which all applicable restrictions and conditions have not
lapsed, shall immediately be deemed forfeited. Upon forfeiture of Restricted
Units or Phantom Units, the Grantee shall have no further rights with respect to
such Grant, including but not limited to any right to vote Restricted Units or
any right to receive distributions with respect to Restricted Units or Phantom
Units.

10.7 Purchase of Restricted Units.

The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Units from the Partnership at a Purchase Price equal to
the greater of (i) the aggregate par value of the Units represented by such
Restricted Units or (ii) the Purchase Price, if any, specified in the Award
Agreement relating to such Restricted Units. The Purchase Price shall be payable
in a form described in Section 11 or, in the discretion of the Board, in
consideration for past Services rendered.

10.8 Delivery of Units.

Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
Restricted Units or Phantom Units shall lapse, and, unless otherwise provided in
the Award Agreement, Units shall be delivered, free of all such restrictions, to
the Grantee or the Grantee’s beneficiary or estate, as the case may be.

11. OTHER UNIT-BASED GRANTS

The Board shall have the discretion and authority to grant to eligible persons
an “Other Unit-Based Grant,” which shall consist of any right that is (i) not a
Grant described in Sections 7 through 10 above and (ii) a Grant of Units or a
Grant denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Units (including, without limitation,
securities or rights convertible into Units), as deemed by the Board to be
consistent with the purposes of the Plan. Subject to the terms of the Plan and
any applicable Award Agreement, the Board shall determine the terms and
conditions of any such Other Unit-Based Grant.

 

-14-



--------------------------------------------------------------------------------

12. FORM OF PAYMENT

12.1 General Rule.

Payment of the Option Price for the Units purchased pursuant to the exercise of
an Option or payment of the Purchase Price for Restricted Units shall be made in
cash or in cash equivalents acceptable to the Partnership.

12.2 Surrender of Units Following Triggering Event or Change of Control.

To the extent the Award Agreement so provides and subject to applicable law,
following a Triggering Event or a Change of Control, payment of the Option Price
for Units purchased pursuant to the exercise of an Option or the Purchase Price
for Restricted Units may be made all or in part through the tender to the
Partnership of Units (or stock, if applicable), which Units, if acquired from
the Partnership, shall have been held for at least six months at the time of
tender and which shall be valued, for purposes of determining the Option Price
and Purchase Price, at their Fair Market Value on the date of exercise.

12.3 Cashless Exercise.

With respect to an Option only, to the extent the Award Agreement so provides
and subject to applicable law, if there has been a Triggering Event or a Change
of Control and the Units have become publicly traded, payment of the Option
Price for Units (or shares, if applicable) purchased pursuant to the exercise of
an Option may be made all or in part by delivery (on a form acceptable to the
Board) of an irrevocable direction to a licensed securities broker acceptable to
the Partnership to sell Units subject to the Option and to deliver all or part
of the sales proceeds to the Partnership in payment of the Option Price and any
withholding taxes described in Section 13.

12.4 Promissory Note.

To the extent the Award Agreement so provides, payment of the Option Price for
Units purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Units may be made all or in part with a full recourse promissory note
executed by the Grantee. The interest rate and other terms and conditions of
such note shall be determined by the Board. The Board may require that the
Grantee pledge the Units subject to the Grant for the purpose of securing
payment of the note. In no event shall ownership certificate(s) representing the
Units be released to the Grantee until such note is paid in full.

 

-15-



--------------------------------------------------------------------------------

13. WITHHOLDING TAXES

The Partnership or any Affiliate, as the case may be, shall have the right to
deduct from payments of any kind otherwise due to a Grantee any federal, state,
or local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to a Grant, upon the
issuance of any Units upon the exercise of an Option or otherwise pursuant to a
Grant. At the time of such vesting, lapse or exercise, the Grantee shall pay to
the Partnership or Affiliate, as the case may be, any amount that the
Partnership or Affiliate may reasonably determine to be necessary to satisfy
such withholding obligation. Subject to applicable law and to the prior approval
of the Partnership or the Affiliate, which may be withheld by the Partnership or
the Affiliate, as the case may be, in its sole discretion, the Grantee may elect
to satisfy such obligations, in whole or in part, (i) by causing the Partnership
or the Affiliate to withhold Units otherwise issuable to the Grantee or (ii) by
delivering to the Partnership or the Affiliate Units already owned by the
Grantee. The Units so delivered or withheld shall have an aggregate Fair Market
Value equal to such withholding obligations. The Fair Market Value of the Units
used to satisfy such withholding obligation shall be determined by the
Partnership or the Affiliate as of the date that the amount of tax to be
withheld is to be determined. A Grantee who has made an election pursuant to
this Section 12 may satisfy his or her withholding obligation only with Units
that are not subject to any forfeiture, unfulfilled vesting, or other similar
requirements.

14. RESTRICTIONS ON TRANSFER OF UNITS

14.1 Right of First Refusal.

Subject to Section 14.4 below, a Grantee (or such other individual who is
entitled to exercise an Option) shall not sell, pledge, assign, gift, transfer,
or otherwise dispose of any Units acquired pursuant to a Grant to any person or
entity without first offering such Units to the Partnership for purchase on the
same terms and conditions as those offered the proposed transferee. The
Partnership may assign its right of first refusal under this Section 14.1 in
whole or in part, to (i) any holder of Units of the Partnership, (ii) any
Affiliate or (iii) any other person or entity that the Board determines has a
sufficient relationship with or interest in the Partnership. The Partnership
shall give reasonable written notice to the Grantee of any such assignment of
its rights. The restrictions of this Section 14.1 apply to any person to whom
Units that were originally acquired pursuant to a Grant are sold, pledged,
assigned, bequeathed, gifted, transferred or otherwise disposed of, without
regard to the number of such subsequent transferees or the manner in which they
acquire the Units but the restrictions of this Section 14.1 do not apply to a
transfer of Units that occur as a result of the death of the Grantee

 

-16-



--------------------------------------------------------------------------------

or of any subsequent transferee (but shall apply to the executor, the
administrator or personal representative, the estate, and the legatees,
beneficiaries and assigns thereof).

14.2 Repurchase and Other Rights.

Units issued upon exercise of an Option may be subject to such right of
repurchase or other transfer restrictions as the Board may determine, consistent
with applicable law. Any such additional restriction shall be set forth in the
Award Agreement.

14.3 Publicly Traded Stock.

If the Partnership’s Units are listed on an established national or regional
stock exchange or is admitted to quotation on The NASDAQ Stock Market, or are
publicly traded in an established securities market, the right of first refusal
under Section 14.1 shall terminate as of the first date that the Units are so
listed, quoted or publicly traded.

14.4 Legend.

In order to enforce the restrictions imposed upon Units under this Plan or as
provided in an Award Agreement, the Board may cause a legend or legends to be
placed on any certificate representing Units issued pursuant to this Plan that
complies with the applicable securities laws and regulations and makes
appropriate reference to the restrictions imposed under it.

15. PARACHUTE LIMITATIONS

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Partnership or any Affiliate, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Grantee (including groups or classes of
participants or beneficiaries of which the Grantee is a member), whether or not
such compensation is deferred, is in cash, or is in the form of a benefit to or
for the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Option, Restricted
Unit or Phantom Unit held by that Grantee and any right to receive any payment
or other benefit under this Plan shall not become exercisable or vested (i) to
the extent that such right to exercise, vesting, payment, or benefit, taking

 

-17-



--------------------------------------------------------------------------------

into account all other rights, payments, or benefits to or for the Grantee under
this Plan, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Grantee under this Plan to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Grantee from the
Partnership under this Plan, all Other Agreements, and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
Grantee without causing any such payment or benefit to be considered a Parachute
Payment. In the event that the receipt of any such right to exercise, vesting,
payment, or benefit under this Plan, in conjunction with all other rights,
payments, or benefits to or for the Grantee under any Other Agreement or any
Benefit Arrangement would cause the Grantee to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Grantee as described in clause (ii) of the
preceding sentence, then the Grantee shall have the right, in the Grantee’s sole
discretion, to designate those rights, payments, or benefits under this Plan,
any Other Agreements, and any Benefit Arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to the Grantee under
this Plan be deemed to be a Parachute Payment.

16. REQUIREMENTS OF LAW

16.1 General.

The Partnership shall not be required to sell or issue any Units under any Grant
if the sale or issuance of such Units would constitute a violation by the
Grantee, any other individual exercising a right emanating from such Grant, or
the Partnership of any provision of any law or regulation of any governmental
authority, including without limitation any federal or state or provincial
securities laws or regulations. If at any time the Partnership shall determine,
in its discretion, that the listing, registration or qualification of any Units
subject to a Grant upon any securities exchange or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the issuance or purchase of Units hereunder, no Units may be issued or
sold to the Grantee or any other individual exercising an Option pursuant to
such Grant unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Partnership, and any delay caused thereby shall in no way affect the date of
termination of the Grant. Specifically, in connection with the Securities Act,
upon the exercise of any right emanating from such Grant, unless a registration
statement under the Securities Act is in effect with respect to the Units
covered by such Grant, the Partnership shall not be required to sell or issue
such Units

 

-18-



--------------------------------------------------------------------------------

unless the Board has received evidence satisfactory to it that the Grantee or
any other individual exercising an Option may acquire such Units pursuant to an
exemption from registration under the Securities Act. Any determination in this
connection by the Board shall be final, binding, and conclusive. The Partnership
may, but shall in no event be obligated to, register any securities covered
hereby pursuant to the Securities Act. The Partnership shall not be obligated to
take any affirmative action in order to cause the exercise of an Option or the
issuance of Units pursuant to the Plan to comply with any law or regulation of
any governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option shall not be exercisable until the Units covered by
such Option are registered or are exempt from registration, the exercise of such
Option (under circumstances in which the laws of such jurisdiction apply) shall
be deemed conditioned upon the effectiveness of such registration or the
availability of such an exemption.

16.2 Rule 16b-3.

During any time when the Partnership has a class of equity security registered
under Section 12 of the Exchange Act, it is the intent of the Partnership that
Grants pursuant to the Plan and the exercise of Options granted hereunder will
qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To the
extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative to the
extent permitted by law and deemed advisable by the Board, and shall not affect
the validity of the Plan. In the event that Rule 16b-3 is revised or replaced,
the Board may exercise its discretion to modify this Plan in any respect
necessary to satisfy the requirements of, or to take advantage of any features
of, the revised exemption or its replacement.

16.3 Financial Reports.

To the extent required by applicable law, not less often than annually, the
Partnership shall furnish to Grantees summary financial information including a
balance sheet regarding the Partnership’s financial condition and results of
operations, unless such Grantees have duties with the Partnership that assure
them access to equivalent information. Such financial statements need not be
audited.

 

-19-



--------------------------------------------------------------------------------

17. EFFECT OF CHANGES IN CAPITALIZATION

17.1 Changes in Units.

The number of Units for which Grants may be made under the Plan shall be
proportionately increased or decreased for any increase or decrease in the
number of Units on account of any recapitalization, reclassification, split in
Units, reverse split, combination of Units, exchange of Units or other
distribution payable in capital interests, or for any other increase or decrease
in such Units effected without receipt of consideration by the Partnership
occurring after the effective date of this Plan (any such event hereafter
referred to as a “Partnership Event”). In addition, subject to the exception set
forth in the last sentence of Section 17.5, the number of Units for which Grants
are outstanding shall be proportionately increased or decreased for any increase
or decrease in the number of Units on account of any Partnership Event. Any such
adjustment in outstanding Options or SARs shall not change the aggregate Option
Price or SAR Exercise Price payable with respect to Units that are subject to
the unexercised portion of an Option or SAR outstanding but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per Unit. The conversion of any convertible securities of the Partnership shall
not be treated as an increase in Units effected without receipt of
consideration.

17.2 Reorganization in Which the Partnership Is the Surviving Entity and in
Which No Change of Control Occurs.

Subject to the exception set forth in the last sentence of Section 17.5, if the
Partnership shall be the surviving entity in any reorganization, merger, or
consolidation of the Partnership with one or more other entities and in which no
Change of Control occurs, any Option or SAR theretofore made pursuant to the
Plan shall pertain to and apply solely to the Units to which a holder of the
number of Units subject to such Option or SAR would have been entitled
immediately following such reorganization, merger, or consolidation with a
corresponding proportionate adjustment of the Option Price or SAR Exercise Price
per Unit so that the aggregate Option Price or SAR Exercise Price thereafter
shall be the same as the aggregate Option Price or SAR Exercise Price of the
Units remaining subject to the Option or SAR immediately prior to such
reorganization, merger, or consolidation.

 

-20-



--------------------------------------------------------------------------------

17.3 Reorganization, Sale of Assets or Sale of Units Which Involves a Change of
Control.

Subject to the exceptions set forth in the last sentence of this Section 17.3
and the last sentence of Section 17.5: (i) upon the occurrence of a Change of
Control, all outstanding Restricted Units shall be deemed to have vested, and
all restrictions and conditions applicable to such Restricted Units shall be
deemed to have lapsed, immediately prior to the occurrence of such Change of
Control, (ii) either of the following two actions shall be taken: (A) fifteen
days prior to the scheduled consummation of a Change of Control, all Options and
SARs outstanding hereunder shall become immediately exercisable and shall remain
exercisable for a period of fifteen days, or (B) the Board may elect, in its
sole discretion, to cancel any outstanding Options and SARs and pay or deliver,
or cause to be paid or delivered, to the holder thereof an amount in cash or
securities having a value (as determined by the Board acting in good faith)
equal to the product of the number of Units subject to the Option or the SAR
(the “Option or SAR Units”) multiplied by the amount, if any, by which (I) the
formula or fixed price per Unit paid to holders of Units pursuant to such
transaction exceeds (II) the Option Price or SAR Exercise Price applicable to
such Option or SAR Units.

With respect to the Partnership’s establishment of an exercise window, (x) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (y) upon consummation of any Change of
Control, the Plan and all outstanding but unexercised Options and SARs shall
terminate. The Board shall send written notice of an event that will result in
such a termination to all individuals who hold Options or SARs not later than
the time at which the Partnership gives notice thereof to its Members.
Section 17.3 shall not apply to any Change of Control to the extent that
provision is made in writing in connection with such Change of Control for the
assumption or continuation of the Options, SARs or Restricted Units theretofore
granted, or for the substitution for such Options, SARs or Restricted Units for
new options, stock appreciation rights or restricted units relating to the units
of a successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number of units (disregarding any consideration that is
not common units) and option and stock appreciation right prices, in which event
the Plan, Options, SARs and Restricted Units theretofore granted shall continue
in the manner and under the terms so provided.

17.4 Conversion.

Upon a Triggering Event, all Grants under the Plan shall be exchanged for or
converted into, in either a direct exchange or pursuant to a merger or other

 

-21-



--------------------------------------------------------------------------------

reorganization transaction, options to acquire shares, stock appreciation rights
or restricted stock of the resulting corporation’s common stock; provided,
however, that if the conversion or exchange would violate applicable laws,
vested Grants shall be converted to cash and unvested Grants may be cancelled.
In the case of a conversion or exchange of Options or SARs, the conversion ratio
shall be the same as for Membership Interests and the Option Price or the SAR
Exercise Price shall be appropriately adjusted.

17.5 Adjustments.

Adjustments under Section 17 related to Units shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. No
fractional Units or other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole Unit. The
Board may provide in the Award Agreements at the time of Grant, or any time
thereafter with the consent of the Grantee, for different provisions to apply to
a Grant in place of those described in Section 17.1, 17.2, 17.3 and 17.4.

17.6 No Limitations on Partnership.

The making of Grants pursuant to the Plan shall not affect or limit in any way
the right or power of the Partnership to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

18. DURATION AND AMENDMENTS

18.1 Term of the Plan.

The Effective Date of this Plan is the date of its adoption by the Board,
subject to the approval of the Plan by the Partnership’s Members. The Plan shall
terminate automatically ten (10) years after its adoption by the Board and may
be terminated on any earlier date as next provided.

18.2 Amendment and Termination of the Plan.

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Units as to which Grants have not been made. An amendment to
the Plan shall be contingent on approval of the Partnership’s Members only to
the extent required by applicable law, regulations or rules. No Grants shall be
made after the termination of the Plan. No amendment, suspension, or termination
of the Plan shall, without the consent of the Grantee, alter or impair rights or
obligations under any Grant theretofore awarded under the Plan.

 

-22-



--------------------------------------------------------------------------------

19. GENERAL PROVISIONS

19.1 Disclaimer of Rights.

No provision in the Plan or in any Grant or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Partnership or any Affiliate, or to interfere in any way with any
contractual or other right or authority of the Partnership either to increase or
decrease the compensation or other payments to any individual at any time, or to
terminate any employment or other relationship between any individual and the
Partnership or any Affiliate. The obligation of the Partnership to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein. The Plan shall in no way be interpreted to require
the Partnership to transfer any amounts to a third party trustee or otherwise
hold any amounts in trust or escrow for payment to any participant or
beneficiary under the terms of the Plan.

19.2 Nonexclusivity of the Plan.

The adoption of the Plan shall not be construed as creating any limitations upon
the right and authority of the Board to adopt such other incentive plans or
compensation arrangements (which arrangements may be applicable either generally
to a class or classes of individuals or specifically to a particular individual
or particular individuals) as the Board in its discretion determines desirable,
including, without limitation, the granting of options otherwise than under the
Plan.

19.3 Captions.

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.

 

-23-



--------------------------------------------------------------------------------

19.4 Other Award Agreement Provisions.

Each Grant awarded under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

19.5 Number and Gender.

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

19.6 Investment Representation.

With respect to Units received pursuant to the exercise of an Option, the Board
may require, as a condition of receiving such Units, that the Grantee furnish to
the Partnership such written representations and information as the Board deems
appropriate to permit the Partnership, in light of the existence or nonexistence
of an effective registration statement under the Securities Act, to deliver such
Units in compliance with the provisions of the Securities Act.

19.7 Funding of Plan.

The Plan shall be unfunded. Neither the Grantees nor any other persons shall
have any interest in any fund or in any specific asset or assets of the
Partnership or any other entity by reason of any Grant. The interests of each
Grantee and former Grantee hereunder are unsecured and shall be subject to the
general creditors of the Partnership.

19.8 Nonguarantee of Employment or Consulting Relationship.

Nothing contained in the Plan shall be construed as a contract of employment or
as a consulting contract between the Partnership or any Affiliate and any
employee or Service Provider, as a right of any employee or Service Provider to
be continued in the employment of or in a consulting relationship with the
Partnership or any Affiliate, or as a limitation on the right of the Partnership
or any Affiliate to discharge any of its employees or Service Providers, at any
time, with or without cause.

19.9 Notices.

Each notice relating to the Plan shall be in writing and delivered in person or
by certified mail to the proper address. All notices to the Partnership, the

 

-24-



--------------------------------------------------------------------------------

Board or the Committee shall be addressed to it at 10802 Parkridge Boulevard,
Reston, Virginia 20191. All notices to Grantees, former Grantees, beneficiaries
or other persons acting for or on behalf of such persons shall be addressed to
such person at the last address for such person maintained in the Partnership’s
records.

19.10 Severability.

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

19.11 Governing Law.

The validity and construction of this Plan and the instruments evidencing the
Grants awarded hereunder shall be governed by the laws of the State of Delaware
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan and the instruments evidencing
the Grants awarded hereunder to the substantive laws of any other jurisdiction.

20. EXECUTION

To record the adoption of the Plan by the Board as of December 17, 2001, the
Partnership has caused its authorized officer to execute the Plan.

 

MOBILE SATELLITE VENTURES LP By:  

LOGO [g78120img001-ex10_59.jpg]

Title:   President & COO

 

-25-